Case 2:16-cv-09051-TJH-AS Document 67 Filed 10/05/18 Page 1 of 5 Page ID #:941


   1   DANIEL M. PETROCELLI (S.B. #97802)
       dpetrocelli@omm.com
   2   DAVID MARROSO (S.B. #211655)
       dmarroso@omm.com
   3   O’MELVENY & MYERS LLP
       1999 Avenue of the Stars
   4   Los Angeles, California 90067-6035
       Telephone: (310) 553-6700
   5   Facsimile: (310) 246-6779
   6   Attorneys for Plaintiff Global Music Rights, LLC
   7

   8

   9

  10

  11                          UNITED STATES DISTRICT COURT
  12                         CENTRAL DISTRICT OF CALIFORNIA
  13

  14   GLOBAL MUSIC RIGHTS, LLC,                      CASE NO. 2:16-cv-09051 TJH (ASx)
  15                    Plaintiff,
  16         v.                                       THE PARTIES’ JOINT STATUS
                                                      REPORT
  17   RADIO MUSIC LICENSE
       COMMITTEE, INC. and DOES 1
  18   through 3,000,
  19                    Defendant.
  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                              THE PARTIES’ JOINT STATUS REPORT,
                                                                    Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 67 Filed 10/05/18 Page 2 of 5 Page ID #:942


   1         Pursuant to Judge Beverly Reid O’Connell’s Order (Dkt. 40), Plaintiff
   2   Global Music Rights, LLC (“GMR”) and Defendant Radio Music License
   3   Committee, Inc. (“RMLC”) respectfully submit the following further status update
   4   regarding the Parties’ pending litigation in the Eastern District of Pennsylvania
   5   before Judge C. Darnell Jones II. GMR and RMLC previously filed joint status
   6   reports in this Court on May 5, 2017 (Dkt. 41), June 5, 2017 (Dkt.42), July 5, 2017
   7   (Dkt. 43), August 4, 2017 (Dkt. 44), September 5, 2017 (Dkt. 46), October 5, 2017
   8   (Dkt. 47), November 6, 2017 (Dkt. 48), December 6, 2017 (Dkt. 50), January 5,
   9   2018 (Dkt. 52), February 5, 2018 (Dkt. 53), March 7, 2018 (Dkt. 55), April 6, 2018
  10   (Dkt. 56), May 7, 2018 (Dkt. 58), June 6, 2018 (Dkt. 62), July 6, 2018 (Dkt. 63),
  11   and August 6, 2018 (Dkt. 64). On March 3, 2017, GMR filed a Motion to Strike
  12   Specified Allegations in RMLC’s First Amended Complaint (E.D. Pa. Dkt. 56), a
  13   Motion to Dismiss RMLC’s First Amended Complaint for Lack of Personal
  14   Jurisdiction and Improper Venue or to Transfer Venue (E.D. Pa. Dkt. 57), and a
  15   Motion to Dismiss for Failure to State a Claim Upon Which Relief may be Granted
  16   (E.D. Pa. Dkt. 58). On March 24, 2017, RMLC filed oppositions to these motions
  17   (E.D. Pa. Dkt. 62, 63, and 66), and on April 7, 2017, GMR filed replies in support
  18   of the motions (E.D. Pa. Dkt. 69, 70, and 71).
  19         On July 21, 2017, RMLC filed a Motion for a Preliminary Injunction (E.D.
  20   Pa. Dkt. 85, 86, 87). On August 1, 2017, Judge Jones referred GMR’s Motion to
  21   Dismiss for Lack of Personal Jurisdiction and Improper Venue or to Transfer
  22   Venue to Magistrate Judge Lynne A. Sitarski for a report and recommendation
  23   (E.D. Pa. Dkt. 88). On August 14, 2017, RMLC filed a Motion for Leave to File a
  24   Supplemental Memorandum in Opposition to [GMR’s] Motion to Dismiss for
  25   Lack of Personal Jurisdiction and Improper Venue or to Transfer Venue (E.D. Pa.
  26   Dkt. 90). On August 28, 2017, GMR filed its Opposition to RMLC’s Motion for
  27   Leave (E.D. Pa. Dkt. 92). On November 28, 2017, Judge Jones referred RMLC’s
  28
                                                             THE PARTIES’ JOINT STATUS REPORT,
                                                  2                Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 67 Filed 10/05/18 Page 3 of 5 Page ID #:943


   1   Motion for Leave to Magistrate Judge Sitarski for a report and recommendation
   2   (E.D. Pa. Dkt. 99).
   3         On November 29, 2017, Magistrate Judge Sitarski issued her Report and
   4   Recommendation recommending that Judge Jones grant GMR’s Motion to Dismiss
   5   for Lack of Personal Jurisdiction and Improper Venue or to Transfer Venue and
   6   deny RMLC’s Motion for Leave to File a Supplemental Memorandum (E.D. Pa.
   7   Dkt. 100). On December 13, 2017, RMLC filed objections to Magistrate Judge
   8   Sitarski’s Report and Recommendation. (E.D. Pa. Dkt. 101). On December 27,
   9   2017, GMR filed responses to those objections, (E.D. Pa. Dkt. 103), and on
  10   January 5, 2018, RMLC filed for leave to reply, (E.D. Pa. Dkt. 104), which was
  11   granted (E.D. Pa. Dkt. 105). As of this date, Judge Jones has not issued a ruling
  12   regarding Magistrate Judge Sitarski’s Report and Recommendation.
  13         On April 2, 2018, GMR filed a request for a telephonic status conference
  14   with Judge Jones regarding the status of the RMLC’s pending objections to
  15   Magistrate Judge Sitarski’s Report and Recommendation. (E.D. Pa. Dkt. 107). On
  16   April 20, 2018, counsel for GMR and RMLC participated in a telephonic status
  17   conference. During the telephonic status conference, Judge Jones’s law clerk
  18   informed the parties that an unidentified conflict had developed within Judge
  19   Jones’s Chambers and, due to a staffing transition, the court could not say when a
  20   ruling on RMLC’s objections was expected. Judge Jones’s law clerk further stated
  21   that she was confident the court would not issue a ruling before June 2018.
  22         On May 3, 2018, GMR filed a motion to lift the stay in this action. (Dkt.
  23   57). On May 14, 2018, RMLC filed an opposition to GMR’s motion to lift the
  24   stay, (Dkt. 60), and on May 23, 2018, GMR filed a reply, (Dkt. 61). On August
  25   14, 2018, the Court denied GMR’s motion to lift the stay. (Dkt. 65).
  26         On September 24, 2018, GMR filed a motion for a telephonic status
  27   conference in the Pennsylvania Action. (E.D. Pa. Dkt. 109). GMR’s motion for a
  28
                                                            THE PARTIES’ JOINT STATUS REPORT,
                                                 3                Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 67 Filed 10/05/18 Page 4 of 5 Page ID #:944


   1   telephonic status conference is currently pending before Judge Jones.
   2

   3   Dated: October 5, 2018                   Respectfully submitted,
   4                                            /s/ Daniel M. Petrocelli ___________
                                                O’MELVENY & MYERS LLP
   5                                            Counsel for Global Music Rights, LLC.
                                                By Daniel M. Petrocelli
   6

   7   Dated: October 5, 2018                   /s/ Alfred Pfeiffer____________
                                                LATHAM & WATKINS LLP
   8                                            Counsel for Radio Music License
                                                Committee, Inc.
   9                                            By Alfred Pfeiffer
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                            THE PARTIES’ JOINT STATUS REPORT,
                                                 4                Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 67 Filed 10/05/18 Page 5 of 5 Page ID #:945


   1                                      ATTESTATION
   2
                    Pursuant to C.D. Cal. Local Rule 5-4.3.4(a)(2)(i), I, Daniel M.
   3
       Petrocelli, attest that all other signatories listed, and on whose behalf the filing is
   4
       submitted, concur in this filing’s content and have authorized such filing.
   5

   6                                                /s/ Daniel M. Petrocelli ___________
                                                    Daniel M. Petrocelli
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                                THE PARTIES’ JOINT STATUS REPORT,
                                                    5                 Case No. 2:16-cv-09051-TJH (ASx)
